DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane Minley on 4/21/2022. “Heart catherization” in the last limitation of the independent claims has been amended to recite “heart catheterization”.

1. (Currently Amended) A computer-implemented method for generating display of a coronary reconstruction, the computer-implemented method comprising: receiving, by a computer system, angiogram data during cardiac catheterization of an artery for a subject, wherein a contrasting agent is used during the cardiac catheterization; selecting, by the computer system, frames that match from the angiogram data according to a same cycle of a heart for an electrocardiogram trace, the frames being from different views; forming two-dimensional ordered point clouds for the frames; forming a three-dimensional ordered point cloud of a reconstructed coronary artery for the subject from the two-dimensional ordered point clouds of the frames; generating, for graphical display by the computer system, a three-dimensional model of the reconstructed coronary artery of the subject during the cardiac catheterization by mapping observed contrast motion caused by the contrasting agent onto the reconstructed coronary artery; and performing, by the computer system, a simulation of hemodynamics for the reconstructed coronary artery during the cardiac catheterization; and rating multiple outcomes of the simulation based at least in part on heart catheterization data while the subject is undergoing the cardiac catheterization.

8. (Currently Amended) A system for generating display of a coronary reconstruction, the system comprising: a processor; and memory communicatively coupled to the processor and comprising computer- executable instructions that, when executed by the processor, cause the processor to perform a method comprising: receiving, by the processor, angiogram data during cardiac catheterization of an artery for a subject, wherein a contrasting agent is used during the cardiac catheterization; selecting, by the processor, frames that match from the angiogram data according to a same cycle of a heart for an electrocardiogram trace, the frames being from different views; forming two-dimensional ordered point clouds for the frames; forming a three-dimensional ordered point cloud of a reconstructed coronary artery for the subject from the two-dimensional ordered point clouds of the frames; generating, for graphical display by the processor, a three-dimensional model of the reconstructed coronary artery of the subject during the cardiac catheterization by mapping observed contrast motion caused by the contrasting agent onto the reconstructed coronary artery; and performing, by the processor, a simulation of hemodynamics for the reconstructed coronary artery during the cardiac catheterization; and rating multiple outcomes of the simulation based at least in part on heart catheterization data while the subject is undergoing the cardiac catheterization.

15. (Currently Amended) A computer program product for generating display of a coronary reconstruction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer system to cause the computer system to perform a method comprising: receiving, by the computer system, angiogram data during cardiac catheterization of an artery for a subject, wherein a contrasting agent is used during the cardiac catheterization; selecting, by the computer system, frames that match from the angiogram data according to a same cycle of a heart for an electrocardiogram trace, the frames being from different views; forming two-dimensional ordered point clouds for the frames; forming a three-dimensional ordered point cloud of a reconstructed coronary artery for the subject from the two-dimensional ordered point clouds of the frames; and generating, for graphical display by the computer system, a three-dimensional model of the reconstructed coronary artery of the subject during the cardiac catheterization by mapping observed contrast motion caused by the contrasting agent onto the reconstructed coronary artery; and performing, by the computer system, a simulation of hemodynamics for the reconstructed coronary artery during the cardiac catheterization; and rating multiple outcomes of the simulation based at least in part on heart catheterization data while the subject is undergoing the cardiac catheterization.

Allowable Subject Matter
Claims 1-16, 19-20, and 22 are allowed. The prior art recites systems and methods for optimum treatment planning during coronary intervention by simulations of outcomes.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Randles, Van Walsum, Baldauf, and Thaler teach systems and methods of genertating fluid simulation models, dynamic coronary roadmapping, intravascular catheter marking, orientation, and monitoring, and performing a hybrid simulation of a medical procedure. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: rating multiple outcomes of the simulation based at least in part on hear catherization data while the subject tis undergoing the cardiac catheterization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686